Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Claims 1-8, 10-28, 30-33 and 36-44 are pending in the application. Claims 1-8, 14-28,36-40 and 43-44 are rejected as set forth below. Claims 10-13, 30-33 and 41-42 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an axis of the holder” in line 17 and “an axis of the holder “in line 19. It is unclear if these are different axes or the same. Examiner presumes line 19 should read – the axis of the holder --. 
Claim 43 recites “a first portion” in line 1, “a portion” in line 1 and “a portion” in line 9 and “a portion” in line 10. The use of “portion” to describe multiple elements is somewhat confusing and unclear and it is difficult to determine if applicant is referring to the same or different elements.
Claim 44 recites “at least a first phosphorescent material” while claim 1 recites “at least one phosphorescent material”. It is unclear if applicant is introducing a new phosphorescent material in claim 44 or if it is the same as the “at least one” phosphorescent material in claim 1. Examiner presumes they are the same.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44, line 5 recites “in the range of from”.  Examiner presumes this should read – in the range from -- Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner 2018/0023338 in view of Schaller 4,336,834.
In regard to claim 1, Werner ‘338 discloses a light absorbing and light emitting device, comprising: 
A first structure (formed by slats 120).
A holder (100)(130)(110), the first structure is supported by the holder (100)(130)(110), at least a first portion of the first structure (formed by slats 120) is flexible and sheet-like (The slats of Werner are capable of being laid substantially flat and can be curved or bent around a support element, this meets the applicants own definition of “sheet-like”), the first portion of the first structure has a first side and a second side (As shown in Figure 5C, there is a left and right side when in the closed position.) 
The first portion of the first structure comprises at least one phosphorescent material (paragraph [0124])
The first structure (slats 120) is movable relative to the holder (100)(130)(110) (Figure 5C) 
Werner ‘338 fails to disclose:
The first structure is movable relative to the holder at least between a first structure first position and a first structure second position, in the first structure first position, the first side of the first portion faces a first direction, in the first structure second position, the first side of the first portion faces a second direction, and the first direction differs from the second direction. 
In the first structure first position, the first position of the first structure is to a first side of an axis of the holder.
In the first structure second position, the first portion of the first structure is to a second side of an axis of the hold. 
The first side and the second side are on opposite sides of an imaginary plane that extends through the axis of the holder. 
Schaller ‘834 discloses:
The first structure (formed by slats (16)) is movable relative to the holder (12)(14)(18) at least between a first structure first position (Figure 2) and a first structure second position (Figure 6), in the first structure first position, the first side of the first portion faces a first direction, in the first structure second position, the first side of the first portion faces a second direction, and the first direction differs from the second direction. 
In the first structure first position (Figure 2), the first position of the first structure formed by slats (16) is to a first side of an axis of the holder.
In the first structure second position (Figure 6), the first portion of the first structure is to a second side of an axis of the hold. 
The first side and the second side are on opposite sides of an imaginary plane (down the middle) that extends through the axis of the holder. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the structure be movable relative to the holder between a first position and second position that differs from the first as taught by Schaller ‘884 in order to allow the different sides of the structure to be reversed based on a user’s needs. (column 1, lines 8-13)
In regard to claim 2, Schaller ‘884 discloses:
Wherein the first direction is substantially opposite to the second direction.  
Claims 1-4,14-16,20-24,39, 40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 in view of Werner 2018/0023338.
In regard to claims 1 and 22, Hall et al ‘596 disclose a light absorbing and light emitting device, comprising: 
A first structure (205).
A holder (210), the first structure (205) is supported by the holder (210), at least a first portion (220) of the first structure (205) is flexible and sheet-like, the first portion (220) of the first structure has a first side and a second side.
The first portion (220) comprises a heat absorbing section.
The first structure (205) is movable relative to the holder (210) at least between a first structure first position (Figure 2A) and a first structure second position (Figure 2C), in the first structure first position, the first side of the first portion (220) faces a first direction, in the first structure second position, the first side of the first portion (220) faces a second direction, and the first direction differs from the second direction. 
In the first structure first position (Figure 2A), the first position (220) of the first structure is to a first side of an axis of the holder (210).
In the first structure second position (Figure 2C), the first portion (220) of the first structure is to a second side of an axis of the holder. 
The first side and the second side are on opposite sides of an imaginary plane (down the middle) that extends through the axis of the holder (210). 
The holder (210) is rotatable about a first holder axis.
Rotating the holder (210) about the first holder axis cause the first structure (205) to wrap around the holder (210).
Hall et al ‘596 fails to disclose:
 The first portion of the first structure comprises at least one phosphorescent material.
Werner ‘338 discloses:
The structure comprises at least one phosphorescent material. (paragraph [0124])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Hall et al ‘596 to make the first section include a phosphorescent material as taught by Werner ‘338 in order for the device to radiate visible light and provide a glowing functionality. (paragraph [0124])
In regard to claims 2 and 23 Hall et al ‘596 disclose:
Wherein the first direction is substantially opposite to the second direction. (Figure 2A vs Figure 2C)
In regard to claims 3 Hall et al ‘596 disclose:
Wherein the holder (210) is substantially cylindrical.  
In regard to claim 4 Hall et al ‘596 disclose:
Wherein a planar surface defined by the first side of the first portion (220) is substantially parallel to a planar surface defined by the second side of the first portion (220).  
In regard to claim 14 Hall et al ‘596 disclose:
Wherein the holder (210) is rotatable about a first holder axis.  
In regard to claim 15 Hall et al ‘596 disclose:
Wherein rotating the holder (210) about the first holder axis causes the first structure (205) to wrap around the holder (210).
In regard to claims 16 and 24 Hall et al ‘596 disclose:
Wherein the holder (210) is substantially cylindrical.
In regard to claims 20 and 39, Hall et al ‘596 discloses: 
The holder (210) is substantially cylindrical.
The holder (210) comprises a holder cylindrical axis. 
The holder (210) is rotatable about the holder cylindrical axis. 
In regard to claim 21 and 40, Hall et al ‘596 discloses: 
Wherein rotating the holder (210) about the first holder axis causes the first structure (205) to wrap around the holder (210).
As best understood, in regard to claim 43, Hall et al ‘596 discloses: 
The first portion (220) of the first structure (205) is, or is a portion of, a one-piece unitary structure, in the first structure first position (Figure 2A), the first portion (220) of the first structure is to a first side of an imaginary plane that extends through an axis of the holder, in the first structure second position (Figure 2C), the first portion (220) of the first structure is to a second side of the imaginary plane, the first side and the second side are on opposite sides of the imaginary plane, in the first structure first position (2A), a portion of the first structure (205) that is to the first side of the imaginary plane is larger than a portion of the first structure that is to the second side of the imaginary plane, and Page 11 of 13in the first structure second position (2C), a portion of the first structure that is to the first side of the imaginary plane is smaller than a portion of the first structure that is to the second side of the imaginary plane. 
Claims 5-7 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 and Werner 2018/0023338 as applied to claims 1 and 22 and further in view of DE 20205002279.
In regard to claims 5 and 25, Hall et al ‘596, as modified above by Werner ‘338, disclose:
The holder (210, Hal et al ‘596) is substantially in the shape of a cylinder having a holder cylindrical axis and a holder cylindrical radius.
The first structure comprises a first edge, a second edge (side edges), the first edge is substantially parallel to the second edge and the first edge and the second edge are substantially parallel to the holder cylindrical axis.  
Hall et al ‘596/Werner ‘338 fail to disclose:
The first structure comprises a third edge and a fourth edge, the third edge is substantially parallel to the fourth edge.
DE ‘279 discloses:
The first structure (23) comprises a third edge (at 24) and a fourth edge (at 25, Figure 1)
It would have been obvious to one having ordinary skill in the art be the effective filing date of the invention to make the structure comprise a third and fourth edge as taught by DE ‘279 as such is shown to be a suitable alternative for forming a roller blind in a loop (shown in Figure 2) Such a configuration would use less material thus lower the cost of manufacture.
In regard to claims 6 and 26, Hall et al ‘596/Werner ‘338/DE ‘279 disclose:
Wherein the first edge (as taught by Hall et al ‘596) is substantially perpendicular to the third edge (DE ‘279).
In regard to claims 7 and 27 Hall et al ‘596 fail to explicitly disclose:
Wherein the holder cylindrical radius is a distance that is not more than 5 percent of a largest dimension of the first structure.  
However, based on the figures, it appears the radius of the holder (210) is approximately 5 percent of the length dimension. It further would have been obvious to make the holder have a radius of not more than 5 percent of the largest dimension, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). Using a relatively small holder would allow for a lightweight easy to package device. 
Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 and Werner 2018/0023338 as applied to claims 1 and 22 and further in view of Gaskill et al 2012/0043029.
In regard to claims 8 and 28, Hall et al ‘596/Werner ‘338 fail to disclose:
The light absorbing and light emitting device further comprises at least a first bracket, and the first bracket and the holder define a first structure-retaining region through which the first structure extends and in which it is slidably retained.  
Gaskill et al ‘029 disclose:
A first bracket (26)(28), and the first bracket (26)(28) and the holder (18) define a first structure-retaining region through which the first structure (12) extends and in which it is slidably retained.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Hall et al ‘596/Werner ‘338 to include a first bracket as taught by Gaskill et al ‘029 in order to provide a means to mount the holder for use. 
Claims 17-19 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 and Werner 2018/0023338 as applied to claims 14 and 22 and further in view of Tornqvist et al 8,904,683.
In regard to claims 17 and 36, Hall et al ‘596/Werner ‘338 fail to disclose:
A spring- loading element, and the spring-loading element, when actuated, causes the holder to rotate about the first holder axis, which causes at least part of the first structure to wrap around the holder.
Tornqvist et al ‘684 discloses:
A spring- loading element (16), and the spring-loading element, when actuated, causes the holder to rotate about the first holder axis, which causes at least part of the first structure to wrap around the holder.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a spring loading element as taught by Tornqvist et al ‘684 in order to help assist the motor in winding of the device. (column 4, lines 14-18)
In regard to claims 18 and 37 Hall et al ‘596/Werner ‘338/Tornqvist et al ‘684 disclose: 
Wherein actuating the spring-loading element (16, Tornqvist et al ‘684) causes the holder (210, Hall et al ‘596) to rotate about the first holder axis until the at least 75 percent of first structure is wrapped around the holder. 
In regard to claim 19 and 38, Tornqvist et al ‘684 discloses:
Wherein the spring-loading element (16, Tornqvist et al ‘684) can be actuated by applying force to the first structure. 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al 2018/0223596 and Werner 2018/0023338 as applied to claim 1and further in view of Einhorn et al WO 2007/053408
In regard to claim 44, Hall et al ‘596 as modified by Werner ‘338 disclose: 
The first portion (220, Hall et al ‘596) of the first structure (205, Hall et al ‘596) comprises a first phosphorescent material (as taught by Werner ‘338).
Hall et al ‘596/Werner ‘338 disclose: 
At least 90 weight percent of the first phosphorescent material is in the form of powder particles that have diameters in the range from 30 nanometers to 50 microns. 
Einhorn et al ‘408 disclose: 
At least 90 weight percent of the first phosphorescent material is in the form of powder particles that have diameters in the range from 30 nanometers to 50 microns. (paragraph [0021] state 10 microns)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Hall et al ‘596/Werner ‘338 to make the first phosphorescent material be 90 weight percent in the form of powder particles having  diameters in the range from 30 nanometers to 50 microns as taught by Einhorn et al ‘408 as such is shown to be a known composition for a phosphorescent material in order to provide a desired luminescent property. 
Allowable Subject Matter
Claims 10-13, 30-33 and 41-42 are allowable.
Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicant has not provided any arguments regarding the previous rejections, thus these rejections are maintained.
Conclusion
                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634